Case 1:19-cv-01932-CFC Document 44 Filed 08/19/20 Page 1 of 2 PagelD #: 671

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
GNH GROUP, INC.,
Plaintiff,

v. Civ. No. 19-1932-CFC
GUGGENHEIM HOLDINGS,
L.L.C., PREMIER MOTORSPORTS
PROPERTIES, LLC,
CHRISTOPHER GUGGENHEIM,
RUSSELL LEICHT, JR.,
PARCELCAST, LLC and ONE LIVE
LOGISTICS, LLC,

Defendants.

Neer” Newel! mee” Newee” Sonee” Nene” Sweet” Ne! See eee Se Nee” See” ee Seer”

ORDER

At Wilmington this 19" day of August in 2020, having considered the
Report and Recommendation issued by United States Magistrate Judge Christopher
J. Burke on July 27, 2020, and upon the expiration of the time allowed for
objections pursuant to Rule 72 of the Federal Rules of Civil Procedure with no
objections having been filed;

IT IS ORDERED that:

1. Magistrate Judge Burke’s Report and Recommendation (D.I. 43) is

ADOPTED.
Case 1:19-cv-01932-CFC Document 44 Filed 08/19/20 Page 2 of 2 PagelD #: 672

2. Parcelcast’s motion to dismiss (D.I. 24) is GRANTED IN PART AND
DENIED IN PART. The motion is granted with regard to its request to
stay pending arbitration and otherwise denied without prejudice to renew.

3. The Leicht Defendants’ motion to dismiss (D.I. 27) is DENIED.

4. OneLive’s motion to dismiss (D.I. 31) is GRANTED IN PART AND
DENIED IN PART. The motion is granted with regard to its request to
stay pending arbitration and otherwise denied without prejudice to renew.

5. The Guggenheim Defendants’ motion to compel arbitration and for a
stay, or alternatively motion to dismiss or motion for a more definite
statement (D.I. 29) is GRANTED IN PART AND DENIED IN PART.
The motion is granted with regard to its request to compel arbitration and
for a stay and is otherwise denied without prejudice to renew.

6. Arbitration is COMPELLED as to Plaintiff's claims against all
Defendants except Parcelcase and OneLive and the case is STAYED in

its entirety until the completion of the arbitration process.

United States Distfitt Judge
